MEMORANDUM **
A review of the record and appellants’ response to this court’s order to show *478cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Indeed, we find this appeal frivolous.
Accordingly, we summarily affirm the district court’s order dismissing the action without prejudice.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*478ed by 9th Cir. R. 36-3.